Citation Nr: 0901935	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for 
sciatica with radiculopathy left lower extremity secondary to 
DDD and DJD lumbar spine.  

3.  Entitlement to a rating in excess of 20 percent for 
sciatica with radiculopathy right lower extremity secondary 
to DDD and DJD lumbar spine.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbar spine have been productive of complaints of pain; 
objectively, there is some limitation of motion, additionally 
affected during times of flare-up and with repetition, but no 
to no worse than 65 degrees of forward flexion, with no 
showing of favorable ankylosis of the entire thoracolumbar 
spine and no demonstration of incapacitating episodes.  

2.  Throughout the rating period on appeal, the veteran's 
sciatica with radiculopathy of the lower extremities has been 
productive of no more than moderate incomplete paralysis of 
the sciatic nerve.

3.  Hypertension was not demonstrated in service or for many 
years following separation from service; no competent 
evidence relates the veteran's currently diagnosed 
hypertension to active service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a degenerative disc disease and 
degenerative joint disease of the lumber spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5243 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for sciatica with radiculopathy left lower 
extremity secondary to DDD and DJD lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for sciatica with radiculopathy right lower 
extremity secondary to DDD and DJD lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 
(2008).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 11315103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of June 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board observes that notice as to the 
effective date and disability rating was not provided until 
June 2008, after the RO's decision.  However, the Board notes 
that the appellant was provided notice and allowed the 
opportunity to submit additional evidence.  Furthermore, the 
Board notes that the claim is being denied; therefore, 
despite the timing error, there has been fundamental 
fairness.  

Regarding the claim for an increased rating for a back 
disability and sciatica with radiculopathy, the Board notes 
that in an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  In regards to the issues on 
appeal the Board finds that while the preadjudicatory notice 
was inadequate, the essential fairness of the process has not 
been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of December 2006 and in a letter of June 2008, the 
appellant was provided with all of the relevant Diagnostic 
Codes in his case.  Furthermore, in a letter of June 2008 he 
was provided with examples of the medical and lay evidence he 
may submit to substantiate his case.  Subsequent to the SOC 
and the June 2008 letter the appellant's claim was 
readjudicated in subsequent Supplemental Statements of the 
Case of October 2008.  Therefore, the appellant was afforded 
the required due process.  The veteran was provided with the 
notice and was given the opportunity to submit additional 
evidence, he was provided time to submit the same and he was 
afforded subsequent due process.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's claim of entitlement to an increased rating was 
received in June 2005.  
Throughout the rating period on appeal, the veteran's 
service-connected lumbar spine disability has been evaluated 
as 20 percent disabling pursuant to Diagnostic Code 5242.  
That code section is encompassed by the general rating 
formula for diseases and injuries of the spine.

Under the general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5243.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating. 3 8 C.F.R. § 4.71a, DC 5243.

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in July 2005, forward 
flexion was to 75 degrees with discomfort throughout but 
intense after 45 degrees reduced to 65 degrees after five 
repetitions with increased pain down the posterior aspect of 
both legs; extension backward was to 25 degrees reduced after 
five repetitions to 10 degrees with increasing discomfort 
throughout; lateral flexion was to 20 degrees unreduced by 
resistance or repetition or shortening of duration; and 
rotation to the left and right was to 25 degrees unreduced by 
resistance or repetition without shortening or duration.  
Upon VA examination in September 2007, forward flexion was to 
90 degrees, extension was to 30 degrees, and natural rotation 
and flexion was to 30 degrees bilaterally.  Repetitive 
movement did not alter the range of motion.

The range of motion findings noted above do not meet the 
criteria for the next-higher 40 percent evaluation under the 
general rating formula.  However, the Board acknowledges that 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination must be considered 
in evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board notes that the veteran 
reported at the July 2005 VA examination that he is never 
pain free and that his pain is moderate to severe.  He noted 
that he looses sleep about two nights out of seven but does 
not miss work as he is unemployed.  He experiences flare-ups 
by any lifting, pushing, shoving or attempt thereat, 
prolonged standing, prolonged walking, and the inability to 
change body positions.  Symptoms are alleviated by riding and 
Exercycle.  VA outpatient treatment records dated between May 
2006 and December 2007 note the veteran complained of lower 
back which started about a year before with severity of 5 out 
of 10 which was worse with flexion.  The pain improved with 
Naproxen and exercise.  It was also noted he had been seeing 
a chiropractor with good results.  A July 2006 private record 
also reflected low back complaints.  The veteran was noted to 
move about the examination room slowly.  Furthermore, at the 
September 2007 VA examination, the veteran reported 
continuous dull, sharp pain, flare-ups at least 3 times a 
week lasting up to an hour, and stiffness.  He stated he 
could not run and has pain associated with stairs.  

However, despite such complaints and findings noted above, 
the overall evidence does not reveal a disability picture 
most nearly approximating the criteria for a 40 percent 
evaluation under the general rating formula.  Indeed, even 
considering additional functional limitation due to pain and 
weakness, there is no showing of disability comparable to 
favorable ankylosis of the entire thoracolumbar spine, or of 
forward flexion limited to 30 degrees.  In fact, the 
September 2007 examiner noted that there is no change in 
passive or active range of motion during repeat testing times 
3 and there is no additional loss recommended due to painful 
motion, weakness, impaired endurance, incoordination, 
instability, or acute flare-ups.

In sum, there is no basis for a rating in excess of 20 
percent under the general rating formula for diseases and 
injuries of the spine for any portion of the rating period on 
the appeal.  Indeed, the Board has considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In addition to evaluating the veteran's DDD and DJD of the 
lumbar spine (Diagnostic Code 5242) under the general rating 
formula for diseases and injuries of the spine, outlined 
above, it may also be rated on incapacitating episodes, 
depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The rating criteria 
provides for a 20 percent rating where the evidence 
demonstrates incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the last 12 
months.  A 40 percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned a 
separate 20 percent evaluation bilaterally for sciatica with 
radiculopathy in the lower extremities associated with his 
lumbar spine DDD and DJD pursuant to Diagnostic Code 8520.  
Under that code section, a 20 percent rating is warranted for 
moderate incomplete paralysis of the sciatic nerve.  In order 
to be entitled to the next-higher 40 percent rating, the 
evidence must show moderately severe incomplete paralysis of 
the sciatic nerve.  

The Board finds no support for assignment of a 40 percent 
evaluation for the neurologic manifestations of the veteran's 
low back disability.  In so finding, it is noted that at the 
July 2005 VA examination the veteran reported experiencing 
weakness in both lower extremities and pain along the general 
distribution of L 4/5 on both sides.  It was somewhat worse 
on the left.  He reported using a back brace but no assistive 
devices.  He also reported not always being able to feel 
touch below the knees, worse on the left; and discomfort down 
the posterior aspect of both legs.  Neurological examination 
revealed diminished sensation to light touch, pain and 
pinprick, beginning at the level of the inferior margin of 
the patella bilaterally and generally over the distribution 
of L 4/5.  He reported propioception (the unconscious 
perception of movement and spatial orientation arising from 
stimuli within the body itself) three times out of four in 
both lower extremities.  The dorsali pedis, posterior tibial 
pulses were readily palpable with a normal contour and volume 
and there was no evidence of reduced blood flow to the lower 
extremities.  Skin turgor was excellent, hair growth normal, 
down to the knees, with no evidence of skin infection, 
inflammation, ulceration or abnormal pigmentation.  

At the September 2007 VA examination sensory modalities to 
pain, touch, and vibration and pinprick were noted to be 
grossly intact except for L5 and S1 dermatomes of the lower 
limbs.  It was noted it appeared to be definite hypesthesia 
in both these dermatomes and also decreased perception to 
vibration.  There was no evidence of muscle wasting or 
atrophy.  Leg raising tests were positive on both sides at 
about 45 degrees.  Lasegue sign was absent.  

The Board finds that the above evidence reveals no more than 
moderate neurologic manifestations of a low back disability.  
The findings indicated above have been contemplated by the 20 
percent rating assigned throughout the rating period on 
appeal and do not warrant a higher evaluation.  The Board has 
considered whether staged ratings are appropriate, but finds 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).  

In conclusion, there is no basis for a rating in excess of 20 
percent for the orthopedic manifestations of a low back 
disability for any portion of the rating period on appeal.  
Additionally, there is no basis for a rating in excess of 20 
percent for the neurologic manifestations of a low back 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In fact, a September 2007 VA 
examination indicated that the veteran was out of work 
primarily due to neck problems, rather than as a result of 
the lumbar spine disability currently on appeal.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.

Service Connection

The veteran is claiming entitlement to service connection for 
hypertension.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any documented clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  At the VA examination of 
July 2005 the veteran reported he had been diagnosed with 
hypertension for the past 26 years which would put the onset 
of hypertension in 1979, 13 years after discharge from 
service.  Moreover, the earliest documentation of record of a 
diagnosis of hypertension is from 1989, 23 years after 
discharge from service.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  The record clearly 
establishes a diagnosis of hypertension.  Indeed, private 
medical treatment records dating from 1989 note a diagnosis 
and treatment for hypertension.  Moreover, the VA examination 
of July 2005 also notes a diagnosis of hypertension.  
Therefore, the first element of a service connection claim is 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.

A review of the service treatment records does not reflect 
any complaints or treatment relating to hypertension.  
Moreover, at the July 1966 separation examination the heart 
and vascular system were all normal.  The veteran's blood 
pressure at that time was 114/66.  Additional blood pressure 
readings noted in the service treatment records were all 
within normal limits.  Therefore, the service treatment 
records do not show that hypertension was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed hypertension is causally related 
to active service, for the reasons discussed below.

The post-service medical evidence does not demonstrate any 
findings referable to hypertension until 1989, 23 years 
following the veteran's separation from active service in 
1966.  Even considering the veteran's report at the VA 
examination of July 2005, that he had been diagnosed with 
hypertension for 26 years, this would put the onset of the 
disability in 1979, or 13 years after separation from 
service.  

The Board notes that there is a lengthy absence of documented 
complaints or treatment following separation from service.  
There is a remarkable silence in the record of any complaints 
of or treatment for hypertension for over 13 years after 
separation from service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Moreover, while the veteran has alleged that his hypertension 
is due to service he has not submitted any competent evidence 
to substantiate his assertions.  The Board notes that while 
an examination was conducted in 2005 no opinion was rendered 
as to the etiology of the veteran's hypertension.  However, 
an opinion is not necessary in the present case due to the 
remote onset of the veteran's hypertension and the complete 
lack of any evidence of complaints of or treatment for 
hypertension in service.  

To the extent that the veteran is claiming that his 
hypertension was incurred in service, the Board acknowledges 
that he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, it does not appear that 
hypertension involves observable symptoms of which the 
veteran would be competent to report.  In any event, in the 
present case, the absence of documented complaints or 
treatment for 13 years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Again, no competent 
evidence of record causally relates the currently diagnosed 
hypertension to active service.

Overall, the Board finds the lengthy absence of documented 
complaints or treatment in the record for over 13 years 
following discharge to be more persuasive than the veteran's 
current allegations that his hypertension is due to service.  

Further, the Board notes that in his claim of June 2005 the 
veteran mentioned secondary conditions.  To the extent that 
this statement may be construed as a claim on a secondary 
basis, the Board notes that service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disability. 38 C.F.R. § 3.310(a) (2008).  
However, there is no evidence of record that the veteran's 
hypertension is due to the veteran's service connected 
disabilities.  Therefore, the claim here may not be granted 
on a secondary basis.

In conclusion, there is no support for a grant of service 
connection for hypertension.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) lumbar 
spine, is denied.

A rating in excess of 20 percent for sciatica with 
radiculopathy left lower extremity secondary to DDD and DJD 
lumbar spine, is denied.

A rating in excess of 20 percent for sciatica with 
radiculopathy left lower extremity secondary to DDD and DJD 
lumbar spine, is denied.

Service connection for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


